Citation Nr: 1628982	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-13 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Lyme disease, to include associated joint pain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The claimant (appellant) served on active duty for training (ACDUTRA) for the Army National Guard from April 1982 to July 1982, following Army National Guard enlistment in March 1982.  Service department records confirm that the appellant earned 15 or more retirement points each of the following years through 1993, with increased retirement points for an enlisted in the Army Reserve from June 1988 through April 1989.  The appellant was in the Army National Guard Reserve from February 1994 to November 1997, and in the Army Reserve from November 1997 through 2003, and that he transferred to a different reserve unit and had a reduction in rank in March 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At that time, the issue on appeal was a request to reopen a claim for service connection for Lyme disease.  

In February 2012, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of that hearing is associated with the appellant's electronic claims file.  In May 2012, the Board reopened the claim for service connection for Lyme disease and Remanded the claim for development on the merits.  

The Board Remanded the claim in December 2014 for further development.  

The appellant's claims file is now wholly electronic, with documents on the secure Virtual VA and VBMS electronic records systems.  Electronic documents held on each system have been reviewed to ensure consideration of the totality of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2014 Remand, the Board directed that records of the appellant's service personnel records and his specific dates of ACDUTRA and INACDUTRA in the Army Reserve, especially beginning in November 1997, be obtained.  This was necessary to address the appellant's contention that he incurred an injury that led to Lyme disease during reserve component service in 1998 or 1999, if not earlier.  The AOJ was unable to obtain records which confirmed the specific dates of the appellant's actual performance of ACDUTRA and INACDUTRA for the specified time period.

A record of retirement points reflects that the Appellant earned retirement points in each year from 1982 to 1993, and from 1994 to 1997.  However, the Board is unable to locate a list of retirement points from the period after 1997 through the conclusion of the appellant's reserve service.  

Records of the appellant's reserve service prior to 1997 are more complete than the records after that date.  For example, service personnel records obtained include official orders to report for active duty for training for two weeks (plus travel time) beginning May 25, 1986.  The official service personnel records disclose active duty special work (ADSW) in April 1991.  There are several documents reflecting specific schools attended as part of reserve service prior to 1997.  

Because the records from 1997 to 2002 are the records most proximate to the diagnosis of Lyme disease in 2002, it is necessary that an additional attempt be conducted to obtain more detailed personnel records from 1997 to the conclusion of the appellant's reserve component service, a date not confirmed in the official records so far obtained.  

Orders 04-083-00002, dated in March 2004, reflect that the appellant's rank was reduced.  The Orders appear to reflect that the appellant was still enlisted in a reserve component.  A further effort to obtain an official record of the appellant's separation from reserve service, and a list of retirement points calculated through the appellant's service separation, is required.

Moreover, service treatment records dated in 2000 reflect that the appellant was "on profile" following the back injury the appellant incurred in his civilian employment in November 1999.  However, the available records do not show what the appellant's physical restrictions were or whether/how the physical restrictions affected the dates, times, or types of reserve component service the appellant was able to perform.  

Beginning in January 2015, the AOJ sought records from the Defense Finance and Accounting Service (DFAS), since those records would show the specific dates when the appellant was paid to perform service in a reserve component.  DFAS has not yet responded to the AOJ's requests for records.  It is the Board's opinion that VA should make additional attempts to obtain records from DFAS, and should, at a minimum, seek records of the appellant's salary for ACDUTRA and INACDUTRA performed in November 1997, and each year thereafter, until after the appellant's diagnosis of Lyne disease in April 2002.  The Board notes that DFAS may require that these records be obtained in increments rather than in response to one request for the entire time period.  

After efforts to verify the appellant's dates and times of reserve component service are completed to the extent possible, the AOJ should seek medical opinion addressing the appellant's contention that he incurred an injury that led to the development of Lyme disease diagnosed in 2002 during a period of performance of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Request official records which would show the appellant's reserve department status/enlistment(s) from 1997 to 2002, in 2003 and 2004, and thereafter.  
      Attempt to obtain additional information about each period of ADSW, such as in 1991, including the purpose of the ADSW.  Request any DD 214 or other separation document which may have been issued to the appellant after a period of ADSW.  
      Request a copy of the appellant's soldier supplemental detail report from 1997 to 2002 and for any period until the termination of appellant's participation in a reserve component as this document should provide the specific dates of INACDUTRA/ACDUTRA.  
      Request information as to the locations at which the appellant's assigned reserve component performed ACDUTRA during the period from 1997 to April 2002 for those years in which the appellant's participation is either shown or cannot be disproved.  
      If additional service medical treatment records and service personnel records, especially for 1997 to April 2002, are unavailable, request that DFAS search for records showing the dates for which the appellant received payment for performance of military service of any type during the pertinent time periods, with the most specific concentration on the periods from June 1988 to April 1989, from 1997 to April 2002, and any period of ADSW.  Request DFAS to advise VA if it is unable to search for any records requested.

2.  After the completion of attempts to develop a specific picture of the appellant's dates and types of service, especially from 1997 to April 2002, including locations of ACDUTRA and INACDUTRA, summarize the known information for the necessary medical examination.  

3.  Afford the appellant an examination by a physician with appropriate expertise in infectious disease to ascertain the etiology and onset of Lyme disease and address the appellant's contention that he incurred Lyme disease while performing ACDUTRA (summer camp) or INACDUTRA (weekend drill).  

The examiner should obtain medical history from the appellant relevant to the known type(s) of transmission of Lyne disease.  

Except where objective evidence or service department records disclose a pertinent fact, the examiner must assume that relevant history provided by the appellant, such as whether the appellant had ordered periods of ACDUTRA or INACDUTRA, and the geographic locations of that service and of other relevant activity (home, work, travel, health care) is accurate.  

Then the examiner should address the following:

Summarize the medical knowledge currently available about the probable types of transmission of Lyme disease, accuracy of laboratory testing for Lyme disease, including whether the health care the appellant was receiving could have disclosed Lyme disease, if present but asymptomatic, prior to April 2002, and the likely period between exposure and objective symptoms in the appellant's case.  

Then, the examiner should address whether it is at least as likely as not (a 50-50 probability, or greater likelihood) that the appellant's Lyme disease resulted from injury incurred while he was actually performing ordered inactive duty for training (weekend drill), or whether it is due to injury or disease incurred while ordered to active duty for training (period of reserve service longer than a weekend drill) or some other type of reserve service (such as ADSW)?  

Explain the rationale for the opinion.  Identify the medical and other evidence underlying the expressed opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

